Citation Nr: 0412081	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  98-08 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic frostbite residuals of the feet.  

2.  Entitlement to service connection for a chronic bilateral 
eye disorder to include visual field loss.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  

4.  Entitlement to an increased disability evaluation for the 
veteran's lumbar spine paravertebral myositis, 
osteoarthritis, and spondylosis, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1951 to October 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which, in pertinent part, determined that the veteran 
had not submitted a well-grounded claim of entitlement to 
service connection for a chronic bilateral eye disorder to 
include visual field loss; denied the claim; and denied an 
increased disability evaluation for the veteran's lumbar 
spine paravertebral myositis, osteoarthritis, and 
spondylosis.  In October 1997, the veteran submitted a notice 
of disagreement.  In April 1998, the RO issued a statement of 
the case to the veteran and his accredited representative.  

In June 1998, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for chronic frostbite 
residuals of the feet; determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD); and 
denied that claim.  In April 1998, the veteran submitted an 
Appeal to the Board (VA Form 9) which addressed the denial of 
service connection for a chronic bilateral eye disorder and 
an increased evaluation for his lumbar spine disability.  In 
July 1998, the veteran submitted a notice of disagreement 
with the denial of his application to reopen his claim of 
entitlement to service connection for chronic frostbite 
residuals of the feet and service connection for PTSD.  In 
October 2002, the RO adjudicated the veteran's claim of 
entitlement to a chronic bilateral eye disorder to include 
visual field loss on the merits and denied the claim.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The provisions of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003) direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claims.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  The veteran has not been 
provided with a Veterans Claims Assistance Act of 2000 (VCAA) 
notice addressing either his claim for service connection for 
a chronic eye disorder or an increased evaluation for his 
lumbar spine disability.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

An April 2002 written statement from Ausberto Alejandro, 
M.D., relates that the veteran was treated for anxiety 
exacerbation from February 1989 to July 1992, and back pain 
in 1998, 2000, and 2001.  Clinical documentation of the cited 
treatment is not of record.  In reviewing a similar factual 
scenario, the Court has held that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In September 2002 and September 2003, the Secretary of the VA 
amended the portions of the Schedule For Rating Disabilities 
applicable to spinal and other back disabilities.  The Board 
observes that the evaluation of the veteran's lumbosacral 
paravertebral myositis, osteoarthritis, and spondylosis has 
not been reviewed by the RO under the amended regulations.  

The veteran has submitted a timely notice of disagreement 
with both the RO's determination that new and material 
evidence has not been received to reopen the veteran's claim 
of entitlement to service connection for chronic frostbite 
residuals of the feet and its denial of service connection 
for PTSD.  The RO has not issued either a statement of the 
case (SOC) or a supplemental statement of the case (SSOC) to 
the veteran which addresses those issues.  The United States 
Court of Appeals for Veterans Claims (Court) has directed 
that where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
chronic bilateral eye disorder and all 
treatment of his service-connected lumbar 
spine disability after August 1996, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should then 
contact Ausberto Alejandro, M.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

3.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran after 2000, not already of 
record, be forwarded for incorporation 
into the claims files.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his alleged chronic bilateral eye 
disorder and service-connected lumbar 
spine disability.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

If a chronic bilateral eye disorder is 
identified, the examiner or examiner 
should advance an opinion addressing the 
following question:  Is it more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the identified 
disability had its onset during active 
service; is etiological related to his 
inservice eye complaints; or is in any 
other way causally related to active 
service?  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected lumbar spine 
disabilities and any associated pain with 
a full description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the lumbar spine should be noted 
and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner or 
examiners should specifically comment on 
the impact of the veteran's 
service-connected lumbar spine 
disabilities upon his industrial 
activities and employability.  

The examination is to take into 
consideration the criteria, both prior to 
and effective September 26, 2003, for 
rating spinal and other back disorders.  
See Dudnick v. Brown, 10 Vet. App. 79 
(1997), which requires VA to adjudicate 
the veteran's claims under the version of 
the regulations most favorable to him.  
Send the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  The RO should then issue a SOC to the 
veteran and his accredited representative 
which addresses the issues of whether new 
and material evidence has been received 
to reopen the veteran's claim of 
entitlement to service connection for 
chronic frostbite residuals of the feet 
and service connection for PTSD.  The 
veteran and his accredited representative 
should be given the opportunity to 
respond to the SOC.  

6.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic bilateral eye 
disorder to include visual field loss and 
an increased evaluation for his lumbar 
spine paravertebral myositis, 
osteoarthritis, and spondylosis with 
express consideration of VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a SSOC which addresses 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


